Title: To James Madison from Samuel B. H. Judah, 14 June 1822
From: Judah, Samuel B. H.
To: Madison, James


                
                    Respected sir
                    N⟨ew⟩ York June 14th 1822
                
                I have the honor to present you a copy of a poem that has obtained some considerable reputation in this country and is now republishing in England—but be assured I have not the vanity to think in sending to you that it is worthy of yr. notice but as a sincere tho’ poor testimony of the reverance an unknown youth holds for the venerable patriot to whom his country owes so much. I should never have presumed to forward it faulty as I know it is but that being flattered by the favorable opinion expressed of it from several of our most distinguished critics I thought It might perhaps amuse you in an hour of Leisure. I beg of you not to judge of it by the strict rules of composition—it is the first work of the Kind from the pen of an youth of scarce sixteen years old—who if it should be his fate to try

his pen again feels assured that another production will do himself more honor and perhaps add a laurel to his country. I have the honor to be Yr. Most obdt. serv.
                
                    Saml B H Judah
                
            